                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MAJOR BOYD WHITLEY,                                 )
                                                    )
                              Plaintiff,            )
                                                    )
                      v.                            )       1:19CV358
                                                    )
SHERIFF VAN SHAW, et al.,                           )
                                                    )
                              Defendant(s).         )


                                           ORDER

       Plaintiff applied to proceed without prepayment of fees and the Court conditionally

granted Plaintiff leave to proceed without prepayment of fees on the terms imposed by the

Prison Litigation Reform Act by ordering that an initial partial payment be made, that monthly

deductions be made by Plaintiff’s custodian when sufficient funds are available in Plaintiff’s

trust account, and that the action be stayed to allow Plaintiff time to make the initial payment.

Plaintiff has now filed a Motion (Docket Entry 6) for relief from the stay of this action, stating

that he cannot pay the initial payment assessed in this action due to a lack of funds and income.

Plaintiff’s Motion will be granted as to the initial payment and the stay will be lifted. However,

Plaintiff’s custodian is ordered to make the monthly deductions when appropriate under the

prior Order (Docket Entry 3) of payment. Copies of both the current Order and the prior

Order will be mailed to Plaintiff’s current custodian.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Docket Entry 6) seeking

relief from the stay of this action be granted.




       Case 1:19-cv-00358-TDS-JLW Document 7 Filed 06/11/19 Page 1 of 2
       IT IS FURTHER ORDERED that the Clerk shall send Plaintiff a summons for

each defendant named in the complaint. Plaintiff must fill out a summons for each defendant,

including an address suitable for service, and then return the summons(es) to the Clerk.

Failure to provide an address wherein service may be made on any defendant will result in the

dismissal of the action as to all such unserved defendants after 90 days from the filing of the

complaint. See Fed. R. Civ. P. 4(m).

       IT IS FURTHER ORDERED that the United States Marshal shall serve the

complaint on the defendant(s).

       A copy of this Order and the Court’s prior Order (Docket Entry3) of payment shall be

sent to the parties and Plaintiff’s current custodian.

       This the 11th day of June, 2019.




                                             ________________________________
                                                          Joe L. Webster
                                                 United States Magistrate Judge




                                                2


       Case 1:19-cv-00358-TDS-JLW Document 7 Filed 06/11/19 Page 2 of 2
